[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                      _______________________
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 04-15501                    June 10, 2005
                        Non-Argument Calendar           THOMAS K. KAHN
                      _______________________                 CLERK

                   D. C. Docket No. 04-21698-CV-JLK


MONTGOMERY BLAIR SIBLEY,

                                                    Plaintiff-Appellant,

                                 versus

UNITED STATES SUPREME COURT,
ELEVENTH CIRCUIT COURT OF APPEAL,
STEVEN G. BREYER,
RUTH BADER GINSBURG,
ANTHONY KENNEDY, et al.,

                                                    Defendants-Appellees.

                     _________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 10, 2005)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
       Plaintiff-Appellant Montgomery Sibley appeals the district court’s dismissal

of his complaint against the United States Court of Appeals for the Eleventh Circuit,

the United States Supreme Court, and each of the Justices of the Supreme Court in

their individual capacities for alleged violations of his rights in a number of other

legal actions filed by Sibley concerning a domestic dispute. Because the justices and

courts are entitled to judicial immunity, we affirm.

       I.      Facts

       Sibley, a Florida attorney proceeding pro se, filed a complaint1 alleging that the

Supreme Court violated his rights by (1) adopting the Rooker-Feldman doctrine,

limiting federal court review of state court decisions; (2) adopting the Younger

abstention doctrine; (3) enacting Rule 10 of the Rules of the United States Supreme

Court and thereby placing writs of certiorari within the discretion of the Court; and

(4) ignoring stare decisis. Sibley’s complaint alleged that the Eleventh Circuit

violated his rights by (1) issuing unpublished opinions and ignoring stare decisis; (2)

employing the Rooker-Feldman doctrine; and (3) employing the Younger abstention

doctrine. Sibley sought declaratory relief against both courts.


       1
         Sibley later filed an amended complaint which corrected a “scrivener’s error” in citations
in the original complaint. Because the amendment made no substantive changes, the district
court considered all of Sibley’s claims when it dismissed the action based on its analysis of the
original complaint. Therefore, Sibley’s contention that the district court erred in failing to
“consider” his amended complaint fails.

                                                2
      Sibley’s complaint also sought one million dollars in damages against the

individual Justices of the Supreme Court for (1) acting outside the scope of their

jurisdiction in denying review, (2) perversion of justice under state law, (3)

negligence, and (4) treason.

      The defendants moved to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. The

defendants argued that they are entitled to judicial immunity from suit and that there

was no private right of action for the alleged violations. The district court found that

judicial immunity applied and dismissed the complaint. Plaintiff filed a timely

appeal.

      II.    Standard of Review

      We review de novo a district court’s grant of a motion to dismiss under Fed.

R. Civ. P. 12(b)(6), accepting the allegations in the complaint as true and construing

them in the light most favorable to the plaintiff. Shands Teaching Hosp. and Clinics,

Inc. v. Beech St. Corp., 208 F.3d 1308, 1310 (11th Cir. 2000).

      III.   Analysis

      The justices contend that they are entitled to absolute judicial immunity from

suit for damages. The law is well-settled that judges are indeed entitled to immunity

from suit for damages when acting in their judicial capacity unless they act in the

                                           3
“clear absence of all jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.

2000). Supreme Court justices are acting within their jurisdiction when they choose

to deny writs of certiorari. The district court, therefore, did not err in dismissing the

claims for monetary damages based on judicial immunity.

      The defendant courts contend that they are entitled to immunity from Sibley’s

claim for injunctive relief. Litigants may seek injunctive relief for violation of their

federal constitutional rights by state judges under 42 U.S.C. § 1983. Pulliam v. Allen,

466 U.S. 522 (1984). Furthermore, § 1983 has been applied to federal actors under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). Section 1983 provides, however, that “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or

declaratory relief was unavailable.” 42 U.S.C. § 1983. The statute thus limits Sibley’s

injunctive remedy to declaratory relief. In Bolin, we held that a similar plaintiff was

not eligible for declaratory relief because he had an adequate remedy at law—namely,

the right to appeal to the Circuit Court of Appeals and to petition the Supreme Court

for certiorari. Bolin, 255 F.3d at 1243. Sibley enjoyed a similar remedy at law, and

thus his claim for injunctive relief must also fail.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                           4